19-23802-rdd       Doc 424        Filed 01/28/20      Entered 01/28/20 13:35:25               Main Document
                                                     Pg 1 of 5


 MCDERMOTT WILL & EMERY LLP
 Timothy W. Walsh
 Darren Azman
 Ravi Vohra
 340 Madison Avenue
 New York, New York 10173
 Telephone: (212) 547-5615
 Facsimile: (212) 547-5444

 Counsel to the Debtors
 and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
    In re:                                           )           Chapter 11
                                                     )
    AGERA ENERGY LLC, et al.,1                       )           Case No. 19-23802 (RDD)
                                                     )
                            Debtors.                 )           (Jointly Administered)
                                                     )

             NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON JANUARY 29, 2020 AT 2:00 P.M.

Time & Date of Hearing: January 29, 2020 at 2:00 p.m. (Prevailing Eastern Time)

Location of Hearing: The Honorable Robert D. Drain
                     United States Bankruptcy Court
                     300 Quarropas Street
                     White Plains, New York 10601

Copies of Motions:        A copy of each pleading can be viewed on the Court’s website at
                          http://www.nysb.uscourts.gov and the website of the Debtors’
                          proposed notice and claims agent, Stretto, at
                          http://cases.stretto.com/agera.



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
2
 Changes from the original Notice of Agenda of Matters Scheduled for Hearing on January 29, 2020 at 2:00
p.m. [Docket No. 419] are noted in bold and italic print herein.
19-23802-rdd    Doc 424     Filed 01/28/20    Entered 01/28/20 13:35:25       Main Document
                                             Pg 2 of 5


  I.   MATTERS WITH CERTIFICATES OF NO OBJECTION

       1.      Settlement Procedures Motion. Debtors’ Motion for Entry of an Order
               Establishing Procedures for Settling Certain Claims Pursuant to Sections 105(a)
               and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019(b) Nunc Pro Tunc
               to the Petition Date [Docket No. 266].

               Original Objection Deadline: December 9, 2019 at 4:00 p.m. (prevailing Eastern
               Time).

               Revised Objection Deadline: January 22, 2020 at 4:00 p.m. (prevailing Eastern
               Time).

               Related Documents:

               A.     Motion to Shorten Time with Respect to Debtors’ Motion for Entry of an
                      Order Establishing Procedures for Settling Certain Claims Pursuant to
                      Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule
                      9019(b) Nunc Pro Tunc to the Petition Date [Docket No. 267].

               B.     Notice of Rescheduling of Hearing on Debtors’ Motion for Entry of an
                      Order Establishing Procedures for Settling Certain Claims Pursuant to
                      Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule
                      9019(b) Nunc Pro Tunc to the Petition Date [Docket No. 299].

               C.     Notice of Rescheduled Omnibus Hearing Date and Time [Docket No.
                      373].

               Formal Responses Received: None.

               Status: A Certificate of No Objection has been filed [Docket No. 405].

 II.   CONTESTED MATTERS GOING FORWARD

       2.      TFS Administrative Expense Motion. TFS Energy Solutions, LLC’s Motion for
               Allowance and Payment of Administrative Expense Claim Under 11 U.S.C.
               § 503(b)(1)(A) [Docket No. 246].

               Objection Deadline: December 9, 2019 at 4:00 p.m. (prevailing Eastern Time).

               Related Documents:

               A.     Amended Notice of Hearing in Connection with Motion by TFS Energy
                      Solutions LLC for Allowance and Payment of Administrative Claim
                      [Docket No. 308].




                                               2
19-23802-rdd    Doc 424     Filed 01/28/20    Entered 01/28/20 13:35:25      Main Document
                                             Pg 3 of 5


               B.     Notice of Rescheduled Omnibus Hearing Date and Time [Docket No.
                      373].

               Formal Responses Received:

               A.     Debtor’s Objection to TFS Energy Solutions, LLC’s Motion for
                      Allowance and Payment of Administrative Expense Claim Under 11
                      U.S.C. § 503(b)(1)(A) [Docket No. 283].

               B.     Statement of the Official Committee of Unsecured Creditors Regarding
                      TFS Energy Solutions, LLC’s Motion for Allowance and Payment of
                      Administrative Expense Claim Under 11 U.S.C. § 503(b)(1)(A) [Docket
                      No. 284].

               C.     Debtors’ Limited Response to Statement of the Official Committee of
                      Unsecured Creditors Regarding TFS Energy Solutions, LLC’s Motion for
                      Allowance and Payment of Administrative Expense Claim Under 11
                      U.S.C. § 503(b)(1)(A) [Docket No. 304].

               D.     TFS Energy Solutions LLC’s (A) Response in Support of Motion for
                      Allowance and Payment of Administrative Expense Claim Under 11
                      U.S.C. Sec. 503(b)(1)(A), and (B) Joinder in EMEX LLC’s Response
                      [Docket No. 420].

               Status: This matter is going forward.

      3.       EMEX Administrative Expense Motion. EMEX LLC’s Motion for Allowance
               and Payment of Administrative Expense Claim Under 11 U.S.C. § 503(b)(1)(A)
               [Docket No. 317].

               Objection Deadline: January 22, 2020 at 4:00 p.m. (prevailing Eastern Time).

               Related Documents:

               A.     Notice of Rescheduled Omnibus Hearing Date and Time [Docket No.
                      373].

               B.     Declaration of Mark Linzenbold in Support of Debtors’ Objection to
                      EMEX LLC’s Motion for Allowance and Payment of Administrative
                      Expense Claim Under 11 U.S.C. § 503(b)(1)(A) [Docket No. 398].

               Formal Responses Received:

               A.     Debtor’s Objection to EMEX LLC’s Motion for Allowance and Payment
                      of Administrative Expense Claim Under 11 U.S.C. § 503(b)(1)(A)
                      [Docket No. 392].




                                               3
19-23802-rdd    Doc 424     Filed 01/28/20    Entered 01/28/20 13:35:25       Main Document
                                             Pg 4 of 5


               B.     EMEX LLC’s Response in Support of Motion for Allowance and Payment
                      of Administrative Expense Claim Under 11 U.S.C. § 503(b)(1)(A)
                      [Docket No. 413].

               Status: This matter is going forward.

      4.       Motion to Extend Exclusivity Periods. Debtors’ Motion to Extend Exclusive
               Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to
               Bankruptcy Code Section 1121 [Docket No. 374].

               Objection Deadline: January 22, 2020 at 4:00 p.m. (prevailing Eastern Time)

               Related Documents: None

               Formal Responses Received:

               A.     Limited Objection of the Official Committee of Unsecured Creditors to
                      Debtors’ Motion to Extend Exclusive Periods to File a Chapter 11 Plan
                      and Solicit Acceptances Thereof Pursuant to Bankruptcy Code Section
                      1121 [Docket No. 397].

               B.     Debtors’ Reply to the Limited Objection of the Official Committee of
                      Unsecured Creditors to Debtors’ Motion to Extend Exclusive Periods to
                      File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to
                      Bankruptcy Code Section 1121 [Docket No. 423].

               Status: This matter is going forward.




                                               4
19-23802-rdd   Doc 424     Filed 01/28/20    Entered 01/28/20 13:35:25     Main Document
                                            Pg 5 of 5


 Dated: January 28, 2020                          MCDERMOTT WILL & EMERY LLP
        New York, NY
                                                  /s/ Darren Azman
                                                  Timothy W. Walsh
                                                  Darren Azman
                                                  Ravi Vohra
                                                  340 Madison Avenue
                                                  New York, NY 10173
                                                  Telephone: (212) 547-5615
                                                  Facsimile: (212) 547-5444
                                                  Email: dazman@mwe.com
                                                         rvohra@mwe.com

                                                  Counsel to the Debtors and
                                                  Debtors in Possession




                                              5
